EXHIBIT 10.6
EXECUTUTION VERSION

TERM LOAN GUARANTY
TERM LOAN GUARANTY (as amended, restated, supplemented or otherwise modified
from time to time in accordance with the provisions hereof, this “Guaranty”),
dated as of August 7, 2014, is made by each of the Persons set forth on Schedule
I hereto (each such Person, individually, a “Guarantor” and, collectively, the
“Guarantors”) in favor of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
its own benefit and the benefit of the other Credit Parties (as defined in the
Credit Agreement referred to below), and (b) the Credit Parties.
W I T N E S S E T H
WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of August 7, 2014 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), by and among (i) Abercrombie & Fitch Management Co., a
Delaware corporation (the “Borrower”), (ii) Abercrombie & Fitch Co., a Delaware
corporation, as Parent, (iii) the Guarantors party thereto, (iv) the Agent, and
(v) the Lenders party thereto (the “Lenders”). Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS, the Lenders have agreed to make Term Loans to the Borrower pursuant to
the terms and conditions specified in the Credit Agreement.
WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Credit
Agreement and from the making of the Term Loans by the Lenders.
WHEREAS, the obligations of the Lenders to make Term Loans are conditioned upon,
among other things, the execution and delivery by the Guarantors of a guaranty
in the form hereof. As consideration therefor, and in order to induce the
Lenders to make Term Loans, the Guarantors are willing to execute this Guaranty.
Accordingly, each Guarantor hereby agrees as follows:
SECTION 1. Guaranty. Each Guarantor irrevocably and unconditionally guaranties,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment when due (whether at the stated
maturity, by required prepayment, by acceleration or otherwise) and performance
by the Borrower of all Obligations (collectively, the “Guaranteed Obligations”),
including all such Guaranteed Obligations which would become due but for the
operation of the Bankruptcy Code of the United States. Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon this Guaranty notwithstanding any extension or renewal of any
Guaranteed Obligation.\


SECTION 2. Guaranteed Obligations Not Affected. To the fullest extent permitted
by applicable Law, each Guarantor waives presentment to, demand of payment from,
and protest to, any Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of this Guaranty and notice of protest for
nonpayment. To the fullest extent permitted by applicable Law, the obligations
of each Guarantor hereunder shall not be affected by (a) the failure of the
Agent or any other Credit Party to assert any claim or demand or to enforce or
exercise any right or remedy against any Loan Party under the provisions of the
Credit Agreement, any other Loan Document or otherwise or against any other
party with respect to any of the Guaranteed Obligations, (b) any rescission,
waiver, amendment or modification of, or any release from, any of the terms or
provisions of this Guaranty, any other Loan Document or any other agreement,
with respect to any Loan Party or with respect to the Guaranteed Obligations,
(c) the failure to perfect any security interest in, or the release of, any of
the Collateral held by or on behalf of the Agent or any other Credit Party, or
(d) the lack of legal existence of any Loan Party or legal obligation to
discharge any of the Guaranteed Obligations by any Loan Party for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any Loan Party.





--------------------------------------------------------------------------------





SECTION 3. Security. Each of the Guarantors hereby acknowledges and agrees that
the Agent may (a) take and hold security for the payment of this Guaranty and
the Guaranteed Obligations and exchange, enforce, waive and release any such
security in accordance with the terms of the Loan Documents, (b) apply such
security and direct the order or manner of sale thereof in accordance with the
terms of the (i) Credit Agreement and (ii) Security Agreement executed as of the
date hereof by and among the Grantors (as defined therein) and Agent, and (c)
release or substitute any one or more endorsees, the Borrower, other Guarantors
or other obligors, in each case without affecting or impairing in any way the
liability of any Guarantor hereunder.


SECTION 4. Guaranty of Payment. Each of the Guarantors further agrees that this
Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Agent or any other Credit Party to any of the Collateral or other
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Agent or any other Credit Party in
favor of any Loan Party or any other Person or to any other guarantor of all or
part of the Guaranteed Obligations. Any payment required to be made by the
Guarantors hereunder may be required by the Agent or any other Credit Party on
any number of occasions and shall be payable to the Agent, for the benefit of
the Agent and the other Credit Parties, in the manner provided in the Credit
Agreement.


SECTION 5. Indemnification. Without limiting any of their indemnification
obligations under the Credit Agreement or the other Loan Documents, and without
duplication of any indemnification provided for under the Credit Agreement or
the other Loan Documents, each of the Guarantors, jointly and severally, shall
indemnify the Credit Parties and each Related Party of any Credit Party (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all damages, actual out-of-pocket losses, claims, causes
of action, settlement payments, obligations, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
outside counsel for any Indemnitee, incurred by or required to be paid by, or
asserted against, any Indemnitee by any third party arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Guaranty, the Credit Agreement or any other Loan Document or any other agreement
or instrument contemplated hereby or thereby, the performance by the Guarantors
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, however, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) a material breach of the obligations of such Indemnitee of this
Guaranty as determined by a court of competent jurisdiction in a final
non-appealable judgment, or (z) any proceeding that does not involve an act or
omission by any Guarantor or any Affiliate thereof and is brought by an
Indemnitee against any other Indemnitee other than any claims against any
Indemnitee in its respective capacity or in fulfilling its role as Agent,
collateral agent, an Arranger or any similar role under the Loan Documents. In
connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Guarantors shall promptly pay the
reasonable and documented fees and expenses of such counsel.







































2

--------------------------------------------------------------------------------







SECTION 6. No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (excluding unasserted contingent
indemnification Obligations)), including any claim of waiver, release,
surrender, alteration or compromise of any of the Guaranteed Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Guaranty, the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).


SECTION 7. Defenses of Loan Parties Waived. To the fullest extent permitted by
applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. Each Guarantor hereby acknowledges that
the Agent and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Loan Party, or exercise any other right or remedy
available to them against any Loan Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent that the
Guaranteed Obligations have been indefeasibly paid in full in cash. Pursuant to,
and to the extent permitted by, applicable Law, each of the Guarantors waives
any defense arising out of any such election and waives any benefit of and right
to participate in any such foreclosure action, even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Loan Party, as the case may be, or any security. Each Guarantor agrees that
it shall not assert any claim in competition with the Agent or any other Credit
Party in respect of any payment made hereunder in any bankruptcy, insolvency,
reorganization, or any other proceeding.


    

























































3

--------------------------------------------------------------------------------



SECTION 8. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Credit Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of any Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of mandatory
prepayment or otherwise, each of the Guarantors hereby promises to and will
forthwith pay, or cause to be paid, to the Agent, for the account of each Credit
Party to which payment is owed, thereby in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the Agent
as provided above, all rights of such Guarantor against any Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. In addition, any indebtedness of the Borrower or any
other Loan Party now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the prior indefeasible payment in full in cash of all of
the Guaranteed Obligations (other than unasserted contingent indemnification
obligations). Notwithstanding the foregoing, prior to the occurrence of an Event
of Default, the Borrower or any other Loan Party may make payments to any
Guarantor on account of any such indebtedness. After the occurrence and during
the continuance of an Event of Default, none of the Guarantors will demand, sue
for, or otherwise attempt to collect any such indebtedness until the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
unasserted contingent indemnification obligations) and termination or expiration
of the Term Loan Commitments under the Credit Agreement. If any amount shall
erroneously be paid to any Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.


SECTION 9. Limitation on Guaranty of Guaranteed Obligations. In any action or
proceeding with respect to any Guarantor involving any state corporate law, the
Bankruptcy Code of the United States or any other state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of such Guarantor under SECTION 1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said SECTION 1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Credit Party, the Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.


    



























































4

--------------------------------------------------------------------------------



SECTION 10. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the Agent
or the other Credit Parties will have any duty to advise any of the Guarantors
of information known to it or any of them regarding such circumstances or risks.


SECTION 11. Termination. This Guaranty (a) shall terminate when (i) the Term
Loan Commitments shall have expired or been terminated and (ii) the principal of
and interest on each Term Loan and all fees and other Guaranteed Obligations
(other than contingent indemnification obligations for which claims have not
been asserted) shall have been paid in full; provided, however, that in
connection with the termination of the Term Loan Commitments and satisfaction of
the Term Loans as set forth above, the Agent may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against loss on account of credits previously applied to the Guaranteed
Obligations that may subsequently be reversed or revoked, and (b) shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Credit Party or any Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.


SECTION 12. Release of Guaranty to Specific Guarantors. If any Guarantor ceases
to be a Loan Party to the Credit Agreement (in accordance with the provisions of
Section 7.04 of the Credit Agreement), the Agent will, at the Guarantors’
reasonable expense and upon receipt of any certifications reasonably requested
by the Agent in connection therewith, execute and deliver to the applicable
Guarantor such documents as such Guarantor may reasonably request to evidence
the release of the applicable Guarantor from obligations assumed hereunder.


SECTION 13. Costs of Enforcement. Without limiting any of their obligations
under the Credit Agreement or the other Loan Documents, and without duplication
of any fees or expenses provided for under the Credit Agreement or the other
Loan Documents, the Guarantors, jointly and severally, agree to pay on demand
all Credit Party Expenses in connection with (i) the administration,
negotiation, documentation or amendment of this Guaranty, and (ii) the Agent’s
or any other Credit Party’s efforts to collect and/or to enforce any of the
Guaranteed Obligations of the Guarantors hereunder and/or to enforce any of the
rights, remedies, or powers of the Agent or any other Credit Party against or in
respect of the Guarantors (whether or not suit is instituted by or against the
Agent or any other Credit Party).


SECTION 14. Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Agent and the other Credit Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such attempted assignment or transfer shall be void), except as expressly
permitted by this Guaranty or the Credit Agreement. This Guaranty shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.


    































5

--------------------------------------------------------------------------------



SECTION 15. Waivers; Amendment.


(a)The rights, remedies, powers, privileges, and discretions of the Agent
hereunder and under applicable Law (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any Person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guaranteed Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.


(b)Neither this Guaranty nor any provision hereof may be waived, amended or
modified unless made in accordance with Section 10.01 of the Credit Agreement
and unless in writing and signed by the Agent and Guarantors.
  
SECTION 16. Copies and Facsimiles. This instrument and all documents which have
been or may be hereinafter furnished by the Guarantors to the Agent may be
reproduced by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile or other electronic
transmission which bears proof of transmission shall be binding on the party
which or on whose behalf such transmission was initiated and likewise so
admissible in evidence as if the original of such facsimile or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.


SECTION 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





















































6

--------------------------------------------------------------------------------



SECTION 18. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantors may be delivered to the Lead Borrower on behalf of each of the
Guarantors.


SECTION 19. Survival of Agreement; Severability.


(a)    All covenants, agreements, indemnities, representations and warranties
made by the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guaranty, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Agent and the other Credit Parties and shall survive the execution and delivery
of this Guaranty, the Credit Agreement and the other Loan Documents and the
making of any Loans by the Lenders, regardless of any investigation made by the
Agent or any other Credit Party or on their behalf and notwithstanding that the
Agent or other Credit Party may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended, and shall continue in full force and effect until terminated as
provided in SECTION 11 hereof. The provisions of SECTION 5 and SECTION 13 hereof
shall survive and remain in full force and effect regardless of the repayment of
the Guaranteed Obligations, the expiration or termination of the Term Loan
Commitments or the termination of this Guaranty or any provision hereof.


(b)    Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. In
the event any such provision is held to be illegal, invalid or unenforceable,
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions, the economic effect
of which is to come as close as possible to that of the illegal, invalid or
unenforceable provisions.


SECTION 20. Counterparts. This Guaranty may be executed in counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Guaranty by telecopy, pdf or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Guaranty.


SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Sections 1.02 through 1.07 of the Credit Agreement shall be applicable to this
Guaranty.


SECTION 22. Jurisdiction; Consent to Service of Process.



7

--------------------------------------------------------------------------------



(A)EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, SUBJECT TO THE
LAST SENTENCE HEREOF, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, SUBJECT TO THE LAST SENTENCE HEREOF, ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGAINST A GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(B)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(C)EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 18. NOTHING IN THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 23. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT
OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR
PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY
NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS































8

--------------------------------------------------------------------------------



REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES
THAT THE AGENT AND THE OTHER CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THE
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION 23.


[SIGNATURE PAGE FOLLOWS]











































































































9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.
GUARANTORS:


ABERCROMBIE & FITCH CO., as Parent and as a Guarantor


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President - Tax, Treasury & Risk Management and Treasurer



A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING CORPORATION
ABERCROMBIE & FITCH STORES, INC.
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
J.M. HOLLISTER, LLC
GILLY HICKS, LLC
ABERCROMBIE & FITCH TRADING CO.
HOLLISTER CO. CALIFORNIA, LLC
A&F CANADA HOLDING CO.
AFH PUERTO RICO LLC, as Guarantors


By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer






































Signature Page to Term Loan Guaranty
Abercrombie & Fitch Management Co.

--------------------------------------------------------------------------------
















ABERCROMBIE & FITCH
PROCUREMENT SERVICES, LLC, as a
Guarantor


By: ABERCROMBIE & FITCH
TRADING CO., its sole member




By:
 
/s/ Everett E. Gallagher
Name:
 
Everett E. Gallagher
Title:
 
Senior Vice President and Treasurer


































































































Signature Page to Term Loan Guaranty
Abercrombie & Fitch Management Co.

--------------------------------------------------------------------------------




SCHEDULE I
Guarantors


Abercrombie & Fitch Co.
A & F Trademark, Inc.
Abercrombie & Fitch Holding Corporation
Abercrombie & Fitch Stores, Inc.
Hollister Co.
J.M.H. Trademark, Inc.
J.M. Hollister, LLC
Gilly Hicks, LLC
Abercrombie & Fitch Trading Co.
Abercrombie & Fitch Procurement Services, LLC
Hollister Co. California, LLC
A&F Canada Holding Co.


AFH Puerto Rico LLC







Schedule I - 1